DETAILED ACTION
This communication is in respond to applicant’s response filed on January 19, 2022 to restriction requirement.  Applicant’s election without traverse of claims 1-14 in the reply filed on 01/19/2022 is acknowledged. Claims 1-20 are pending, of which claims 15-20 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 line 2, “time interval of specific months. and a day number” should be “time interval of specific months[[.]], and a day number” according to the context.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 10 and 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 10 recites the limitation “determine a time difference between the first working time of the preset periodic password and the input time; determine a count of target weeks included in the time difference; determine a count of reference weeks in the periodic time interval; determine whether the count of target weeks is divisible by the count of reference weeks; and in response to determining that the count of target weeks is divisible by the count of reference weeks, determine that the input time conforms to the periodic time interval”, the specification does not disclose how determination of an input time conforms to a time interval can be derived based on reference weeks number during a period of time being divisible by the time difference between the first work time and the input time. As one of ordinary skill in the art would recognize, divisibility is a number’s quality of being evenly divided by another number, without a remainder left over. While an input time is a specific time point, the difference between the first working time of the preset periodic password and the input time is not necessarily an integer, based on the specification, it is not clearly how divisibility is determined.
Claim 12 recites similar limitations for determining divisibility for number of days, therefore it is rejected under the same rationale as claim 10. 
For the following rejection, the limitations using divisibility is broadly interpreted as determining the time difference between the input time from the first working time is less than the periodic time interval. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the information of the password" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. For the following rejection, this limitation is read as "the first information".
Claim 9 recites the limitation "the periodic time interval" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the periodic time interval" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US PG-PUB No. 2003/0231103 A1 to Fisher (hereinafter Fisher).
As per claim 1, Fisher disclosed a system for controlling a smart device (Fisher, Abstract, an improved electronic lock system for controlling access to lock box), comprising: 
a storage device storing a set of instructions; and one or more processors communicating with the storage device (Fig. 6, and par 0067), wherein when the set of instructions are executed, the one or more processors are configured to cause the system to: 
acquire a state switching instruction, the state switching instruction including first password information (Fisher, par 0009, “The user manually enters the access code on a keypad of the lock box to obtain access to the key compartment”, the access code entered by user corresponds to the claimed first password information; the instruction for unlocking the key compartment corresponds to the claimed state switching instruction); 
acquire information of a preset periodic password related to the smart device, wherein the preset periodic password becomes valid each time after a predetermined time has passed (Fisher, par 0011, “The access code periodically changes over time using an algorithm known both to the lock box and to the clearinghouse computer, and the "epoch time" is divided into time intervals ("window intervals" or "window interval periods") that themselves are used to help create "interval dividend numbers" or "window interval dividends" or "code life interval dividend" numeric values”, also par 0015, 0018, further par 0051, “regularly changing access 
determine whether to switch a state of the smart device based on the information of the password and the information of the preset periodic password (Fisher, par 0131-135, key compartment access code received is compared with progressive security code (i.e. preset periodic password) and if a match occurs, “...CPU 16 activates the lock drive circuit 25 and thereby causes the lock box's key compartment 10 to assume its unlocked condition”, also Fig. 12, ref#176, 181, 186).

As per claim 2, Fisher disclosed the system of claim 1, wherein the information of the preset periodic password includes a time of use indicating the predetermined time and a time range in which the preset periodic password is valid (Fisher, par 0011, “The access code periodically changes over time using an algorithm known both to the lock box and to the clearinghouse computer, and the "epoch time" is divided into time intervals ("window intervals" or "window interval periods") that themselves are used to help create "interval dividend numbers" or "window interval dividends" or "code life interval dividend" numeric values”, par 0211, “The user's lock system access code is not a permanent number, and automatically changes after a predetermined time period (such as one month, or one day)”, the “epoch time” corresponds to a time of use indicating the predetermined time and a time range in which the preset periodic password is valid) .

As per claim 3, Fisher disclosed the system of claim 2, wherein the time of use denotes that the password is allowed to be valid every specific months, every specific weeks, or every specific days (Fisher, par 0162, “...time of day and day of week data is encoded such that multiple times .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher.
As per claim 4, Fisher disclosed the system of claim 2, wherein the predetermined time relates to a periodic time interval (Fisher, par 0011, “the access code periodically changes over time using an algorithm know both to the lock box and to the clearinghouse computer”), and a day number, the day number indicating one or more specific days within each week, wherein the preset periodic password becomes valid, during the time range on one or more days corresponding to the day number, each time after the specific time interval have passed (Fisher, par 0162, access time table in which “time of day and day of week data is encoded such that multiple times and days can be individually allowed or denied within a precision of 30 minute intervals (or time windows) for each day of the week”); Fisher disclosed periodic time intervals being specific day of week and time of day, but does not explicitly disclose the periodic time interval being specific months and the day number indicating one or more days within each months, however, months and days are also well known used measurement of time before the effective filing date of the invention, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to implement the system of Fisher 

As per claim 5, Fisher disclosed the system of claim 2, wherein the predetermined time relates to a periodic time interval of specific weeks and a weekday number, the weekday number indicating one or more days within each week, wherein the preset periodic password becomes valid, during the time range on one or more days corresponding to the weekday number, each time after the specific weeks have passed (Fisher, par 0011, “the access code periodically changes over time using an algorithm know both to the lock box and to the clearinghouse computer”, and par 0162, access time table in which “time of day and day of week data is encoded such that multiple times and days can be individually allowed or denied within a precision of 30 minute intervals (or time windows) for each day of the week”, the reasons of obviousness have been noted in the rejection of claim 4 above and applicable herein).

As per claim 6, Fisher disclosed the system of claim 2, wherein the predetermined time relates to a periodic time interval of specific days, wherein the preset periodic password becomes valid, during the time range on one or more days, each time after the specific days have passed (Fisher, par 0011, “the access code periodically changes over time using an algorithm know both to the lock box and to the clearinghouse computer”, and par 0162, access time table in which “time of day and day of week data is encoded such that multiple times and days can be individually allowed or denied within a precision of 30 minute intervals (or time windows) for 

As per claim 7, Fisher disclosed the system of claim 2, wherein to determine whether to switch a state of the smart device based on the information of the password and the information of the preset periodic password, the one or more processors are configured to cause the system to:
compare the first password information with the preset periodic password information to obtain a first comparison result (Fisher, par 0131, key compartment access code received is compared with progressive security code (i.e. preset periodic password information));
Fisher does not explicitly disclose “in response to the first comparison result that a password content of the first password information is the same as a password content of the preset periodic password, acquire an input time of the first password information; compare, based on the time of use of the preset periodic password, the input time with an effective time for the preset periodic password to obtain a second comparison result; and in response to the second comparison result that the input time is within the effective time for the preset periodic password, switch the state of the smart device based on the password content”, however, in a different embodiment, Fisher disclosed implementing time of day access control, which, in response to verification of user PIN, acquire an input time of the first password information; compare, based on the time of use of the preset periodic password, the input time with an effective time for the preset periodic password to obtain a second comparison result; and in response to the second comparison result that the input time is within the effective time for the preset periodic password, switch the state of the smart device based on the password content (Fisher, par 0162, “If the user enters a valid PIN at decision step 254, then the current time of day is compared with the "access time table" stored in the lock box configuration data at a 

As per claim 8, Fisher disclosed the system of claim 7, wherein the information of the preset periodic password includes a first working time, and an effective period, wherein:
	the preset periodic password starts to be valid for the first time at the first working time, and the preset periodic password is invalid outside the effective period (Fisher, par 0011, “The access code periodically changes over time using an algorithm known both to the lock box and to the clearinghouse computer, also par 0015, 0018, further par 0051, “regularly changing access codes in the lock box in which the lock box's access codes change at regular time intervals to ensure security”).

As per claim 9, Fisher disclosed the system of claim 8, wherein the predetermined time relates to specific weeks and a weekday number, the weekday number indicating one or more days within each week, wherein the preset periodic password becomes valid, during the time range on one or more days corresponding to the weekday number, each time after the specific weeks have passed (Fisher, “the access code periodically changes over time using an algorithm know both to the lock box and to the clearinghouse computer”, and par 0162, access time table in which “time of day and day of week data is encoded such that multiple times and days can be 
	to compare the input time with the effective time of the preset periodic password to obtain the second comparison result, the one or more processors are configured to cause the system to: determine whether the input time conforms to the weekday number; in response to determining that the input time conforms to the weekday number, determine whether the input time conforms to the periodic time interval; and in response to determining that the input time conforms to the periodic time interval, obtain the second comparison result that the input time is within the effective time for the preset periodic password (Fisher, par 0162, “If the user enters a valid PIN at decision step 254, then the current time of day is compared with the "access time table" stored in the lock box configuration data at a decision step 249. In an exemplary embodiment of the present invention, time of day and day of week data is encoded such that multiple times and days can be individually allowed or denied within a precision of 30 minute intervals (or time windows) for each day of the week”).

As per claim 10, Fisher disclosed the system of claim 9, wherein to determine whether the input time conforms to the periodic time interval, the one or more processors are configured to cause the system to: determine a time difference between the first working time of the preset periodic password and the input time; determine a count of target weeks included in the time difference; determine a count of reference weeks in the periodic time interval; determine whether the count of target weeks is divisible by the count of reference weeks; and in response to determining that the count of target weeks is divisible by the count of reference weeks, determine that the input time conforms to the periodic time interval (Fisher, par 0011, “the 

As per claim 11, Fisher disclosed the system of claim 8, wherein the predetermined time relates to specific months and a day number, the day number indicating one or more specific days within each month, wherein the preset periodic password becomes valid, during the time range on one or more days corresponding to the day number, each time after the specific months have passed (Fisher, “the access code periodically changes over time using an algorithm know both to the lock box and to the clearinghouse computer”, and par 0162, access time table in which “time of day and day of week data is encoded such that multiple times and days can be individually allowed or denied within a precision of 30 minute intervals (or time windows) for each day of the week”, the reasons of obviousness have been noted in the rejection of claim 4 above and applicable herein); and
	to compare the input time with the effective time of the preset periodic password to obtain the second comparison result, the one or more processors are configured to cause the system to: determine whether the input time conforms to the day number; in response to determining that the input time conforms to the day number, determine whether the input time conforms to the periodic time interval; and in response to determining that the input time conforms to the periodic time interval, obtain the second comparison result that the input time is within the effective time for the preset periodic password (Fisher, par 0162, “If the user enters 

As per claim 12, Fisher disclosed the system of claim 11, wherein to determine whether the input time conforms to the periodic time interval, the one or more processors are configured to cause the system to: determine a time difference between the first working time of the preset periodic password and the input time; determine a count of target months included in the time difference; determine a count of reference months in the periodic time interval; determine whether the count of target months is divisible by the count of reference months; and in response to determining that the count of target months is divisible by the count of reference months, determine that the input time conforms to the periodic time interval (Fisher, par 0011, “the access code periodically changes over time using an algorithm know both to the lock box and to the clearinghouse computer”, and par 0162, access time table in which “time of day and day of week data is encoded such that multiple times and days can be individually allowed or denied within a precision of 30 minute intervals (or time windows) for each day of the week”, the reasons of obviousness have been noted in the rejection of claim 4 above and applicable herein).

As per claim 13, Fisher disclosed the system of claim 8, wherein the one or more processors are further configured to cause the system to: determine whether the input time is within the effective period; and in response to a determination that the input time is not within the 

As per claim 14, Fisher disclosed the system of claim 8, wherein the information of the preset periodic password further includes a suspending duration, wherein the preset periodic password is temporarily invalid during the suspending duration (Fisher, par 0162, “time of day and day of week data is encoded such that multiple times and days can be individually allowed or denied within a precision of 30 minute intervals (or time windows) for each day of the week. For example, a user could make a designation for a particular home in which access may be denied on every Friday between 2:00 P.M. and 4:00 P.M., or on every Monday between 8:00 A.M. and 8:30 A.M”, i.e., individually denied time interval is equivalent to the claimed suspending duration).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lovelock et al. (US Pat. No. 9,659,422 B2) disclosed a method and system for access control using temporary access codes.
Johnson et al. (US Pat. No. 10,140,828 B2) disclosed access control in an intelligent door lock system.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491